DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Pub. No. 2021/0029336 to Liu et al. (“Liu”).
 	Regarding claim 1, Liu teaches an electronic apparatus comprising: 
a display comprising hole regions and pixel regions arranged in a predetermined pattern (Figure 2, reference number 112 is a display; as seen in Figure 4A incoming light goes through the display panel to the camera; paragraph [0013] teaches that light goes through semi-transparent or transparent regions of the display pixels); 
a camera disposed under the display and configured to obtain a raw image by sensing external light received through the hole regions (reference number 216 is a lens and reference number  218 is an image sensor of a camera); and 
a processor configured to generate an enhanced image by performing image restoration on the raw image (paragraphs [0013]-[0014] further teach that images captured by the camera behind a display are reconstructed in various ways such as applying deconvolution or applying processing based on a determined point spread function, etc.).
 	Regarding claim 2, Liu teaches the electronic apparatus of claim 1, wherein the processor is further configured to perform an image processing on the raw image to reduce artifacts by the hole regions (paragraphs [0022]-[0023] teach reconstructing images captured by a camera disposed behind a display of an electronic device and reduce degraded, blurred, or distorted portions of the original image 404—the degraded portions are caused by the obstruction of the hole regions or the semi-transparent regions of the display).
 	Regarding claim 3, Liu teaches the electronic apparatus of claim 1, wherein the processor is further configured to: perform image restoration on the raw image based on a blur information, wherein the blur information is based on an arrangement of the hole regions (with references to paragraphs [0022]-[0023], to reconstruct the image based on the original raw image, PSF representing a 3D diffraction pattern of light emitted from a point light source for each of the color components of the original image are determined and deconvolution of each of the color components based on their respective PSFs is applied to remove the blurring effect caused by the pattern of hole or semi-transparent area of the display device).
 	Regarding claim 4, Liu teaches the electronic apparatus of claim 3, wherein the blur information is determined based on any one or any combination of any two or more of a shape, size, depth, and interval of the hole regions, or a point spread function (PSF) based on the arrangement of the hole regions (paragraphs [0013] or [0032] teach the blur information is based on bit depth and PSF).
 	Regarding claim 12, Liu teaches the electronic apparatus of claim 1, wherein the processor is further configured to: generate a preprocessed image by performing either one or both of image preprocessing configured to apply a filter to the raw image and image preprocessing configured to perform image deconvolution on the raw image (paragraph [0023] teaches the original image 404 which is a raw image from the image sensor and teaches performing a Tikhonov regularized inverse filter deconvolution).
 	Regarding claim 13, Liu teaches the electronic apparatus of claim 12, wherein the processor is further configured to: obtain the enhanced image using a neural network-based image restoration model configured to use the preprocessed image as an input (paragraph [0031] teaches using a neural processing unit or a neural decision processor for processing image data).
 	Regarding claim 14, Liu teaches the electronic apparatus of claim 1, wherein the processor is further configured to: perform any one or any combination of any two or more of noise reduction, white detect correction, red green blue (RGB) shading, RGB interpolation, color correction, and image format conversion on the enhanced image (paragraph [0023] teaches RGB interpolation and paragraph [0034] teaches color correction).
 	Claims 15-19 are rejected similarly to claims 1-3, 12-13. 
Regarding claim 20, Liu teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 15 (see paragraph [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
	Regarding claims 5-11, Liu teaches the electronic apparatus of claim 1, and Liu teaches, with respect to Figure 3, the pixel array including the RGB unit pixel 304 of the camera with respect to the photomask array 308 which is an example of light modulation by the semi-transparent display 112.  Further, in paragraph [0021], Liu teaches that the white regions of the photomask 308 may correspond to transparent regions, and the photomask 308 through which light goes through the display 112 to the camera for image capturing.  However, Liu does not specifically teach the spacing and size of the holes of the semi-transparent display.  Since Liu only shows a sample of the pixel array which corresponds to a photomask, from which light passes through the display through transparent or semi-transparent regions, Liu does not specifically teach: a spacing between centers of neighboring ones of the hole regions is substantially equal to a diameter of any one of the hole regions, each of the hole regions is arranged between the pixel regions, each of the hole regions is circular and the hole regions are of a same shape and size, each of the hole regions is greater in size than each of the pixel regions, the predetermined pattern comprises a subset of the hole regions surrounding each of the pixel regions, the predetermined pattern comprises the hole regions interleaved with the pixel regions, or a spacing between centers of neighboring ones of the hole regions is substantially equal to a diameter of any one of the hole regions.  One of ordinary skill in the art, in view of the teaching related to Figure 3, would realize the different variations possible between the size and shape of the hole with respect to the size and shape of imaging pixel regions.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu to alter the dimension and relationship of the holes and the imaging pixels according to design considerations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697